Name: Council Implementing Decision (CFSP) 2018/656 of 26 April 2018 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  European construction;  Asia and Oceania
 Date Published: 2018-04-27

 27.4.2018 EN Official Journal of the European Union L 108/36 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/656 of 26 April 2018 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 10 April 2018, the United Nations Security Council Committee, established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011), updated the information relating to one person subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 26 April 2018. For the Council The President E. ZAHARIEVA (1) OJ L 199, 2.8.2011, p. 57. ANNEX The entry concerning the person listed below is replaced by the following entry: (83) Mohammed Omar Ghulam Nabi Title: Mullah. Grounds for listing: Leader of the Faithful ( Amir ul- Mumineen ), Afghanistan. Date of birth: (a) Approximately 1966, (b) 1960, (c) 1953. Place of birth: (a) Naw Deh village, Deh Rawud District, Uruzgan Province, Afghanistan, (b) Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:12.4.2000. Other information: Father's name is Ghulam Nabi, also known as Mullah Musafir. Left eye missing. Brother-in-law of Ahmad Jan Akhundzada Shukoor Akhundzada. Believed to be in Afghanistan/Pakistan border area. Belongs to Hotak tribe. Review pursuant to Security Council resolution 1822 (2008) was concluded on 27 Jul. 2010. Reportedly deceased as of April 2013. INTERPOL- UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427394 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan  and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden (deceased) and his Al-Qaida network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani.